DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/21 has been entered.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 6, 7, 12-14, 16-19, and 21 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Santilli et al. (2007/0149989).
Santilli discloses a surgical clamp (10) having a proximal end and a distal end and comprising (Fig. 1): a first elongated member (12) having a distal end (12a) and a proximal end (12b) (Fig. 1); a second elongated member (14) having a distal end (14a) and a proximal end (14b) (Fig. 1); a bight portion (16) joining the first and second elongated members at the proximal end of the first elongated member of the surgical clamp and the proximal end of the second elongated member of the surgical clamp (Fig. 1-2), wherein the first and second elongated members of the surgical clamp form an elongated partition-forming section (see figure below) located towards the distal end of the surgical clamp when the surgical clamp is in a closed position (see figure below), wherein portions of the first and second elongated members are spaced apart from one another to define the elongated partition-forming section (see figure below), wherein the bight portion of the surgical clamp forms at least a portion of a passage- forming section (see figure below) located towards the proximal end of the surgical clamp (see figure below), wherein the passage-forming section, as defined by the bight portion, has a greater maximum width than the elongated partition-forming section (see figure below), as defined by the first and second elongated members, when the surgical clamp is engaged on an organ, the passage-forming section defining a fluid passage through which a fluid contained within the organ may flow (see figure below where the device is capable of allowing flow through the passage forming section if it is placed on an organ), a closure mechanism (combination of 15 and 13) operable to retain the surgical clamp in the closed position when the surgical clamp is moved from an open position to the closed position (Fig. 1-2 and [0030]); 
Santilli further discloses that the closure mechanism comprises a male component (13) disposed towards the distal end of one of the first and second elongated members (Fig. 1-2) and a female component (15) disposed towards the distal end on the other one of the first and second elongated members (Fig. 1-2 and [0030]); wherein the bight portion is operable to bias the first and second elongated members in an open position at a distal end of the surgical clamp ([0029]); comprising a padding material (18) adjacent at least a portion of at least one of the first elongated member and the second elongated member (Fig. 1); wherein the first and second elongated members are attached to elongated members of a spring component ([0029] where it describes 16 as a spring) that serves as the bight portion ([0029]); wherein at least one of the first and second elongated members comprise titanium ([0031]); wherein the passage-forming section and the partition-forming section are sections of a single passage (see figure below), and wherein when the bariatric clamp is placed on an organ in the closed position, the organ is not fully occluded (where the device if placed on an organ it is capable of not fully occluding it due to the size of the passage portion); wherein at least one of the first elongated member and second elongated member comprises a rigid member ([0031] where it is made of titanium which is rigid) having a padding material (18) adjacent at least a portion of the rigid member (Fig. 1); wherein the rigid member comprises titanium ([0031]); wherein the padding material is adjacent at least a portion of the bight member (Fig. 1); wherein the first and second closure portions are operable to retain the bariatric clamp in an at least partially closed position (Fig. 1-2 and [0030]). 

    PNG
    media_image1.png
    469
    573
    media_image1.png
    Greyscale

Claim(s) 1, 5, 12, and 20 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Tatum (1,190,039).
Tatum discloses a clamp (Fig. 3) having a proximal end and a distal end and comprising (Fig. 3): a first elongated member (a) having a distal end (Fig. 3) and a proximal end (Fig. 3); a second elongated member (b) having a distal end (Fig. 3) and a proximal end (Fig. 3); a bight portion (see figure below) joining the first and second elongated members at the proximal end of the first elongated member of the surgical clamp and the proximal end of the second elongated member of the surgical clamp (Fig. 3), wherein the first and second elongated members of the surgical clamp form an elongated partition-forming section (see figure below) located towards the distal end of the surgical clamp when the surgical clamp is in a closed position (see figure below), wherein portions of the first and second elongated members are spaced apart from one another to define the elongated partition-forming section (see figure further comprising an opening (c) formed through a thickness of at least a portion of the flexible hinge and configured to receive at least a portion of a surgical clamp installation tool (Fig. 1-3 and Lines 38-41).

    PNG
    media_image2.png
    671
    520
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claims 11 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Santilli et al. (2007/0149989) in view of Nickels (2004/0092887) (previously presented).
Santilli discloses the claimed invention except for the material of the padding being silicone. 
Nickels discloses a padding material (100) adjacent at least a portion of at least one of the first elongated member and the second elongated member (Fig. 1 and 6-9 and [0040]) and wherein the padding material comprises silicone ([0051]); 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the padding material of silicone, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Response to Arguments
Applicant’s arguments filed on 11/8/21 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teach the partition forming portion and passage forming portions as claimed and appear to meet the limitations either alone or in combination. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/             Primary Examiner, Art Unit 3771